 

   
  

60666

wane ene eed

6000006 000899606600000006060066066 6<

base 20-10343-LSS Doc 4575 Filed 05/18/21 Page1of2

FILED

MRIMAY 18 ay 10: St
CLERK

U.S. SANKRUP .

os as OF ner sgoue

Fim writing this let on the
Case of the Boy Scout of Prmeico
yn 1942 LT wes 9g ylars ole y Seout
Ltade P| dil a very hore, ble
thing to Me, LT SAM have dreams
und bed thoughts about ths
Mt Now" { f Liam almast So Ytars
Old now and L Sh {| think ew be u-t-
the horrible Ling that Monster
did to me) LD wes fuuyht te not
bhct« any one) bat TL have dreans
about ths Monster do’ no, this Un-
Butoh this to meyhe Imad. rie
Feel Uke my lite didnt be-
bons in +this Lad | at “Vrought
Grout Killing mysesP At one powt
But Tt. just Leet G&G tt in Qods
ed But kis das Will Come in

(| etetge

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

N
—
Oo
N
®
o
C
oO
|
N
—.
0
a
—
Lo
oO
To
®
- Lb

Case 20-10343-LSS Doc 4575}.

 

 

$34 Mar tex Stree
He] ys ffe ogden hae had leet dead ddd
Wilmington DE '8ol

ee ee

 
